DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-29 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejections 
With respect to the last office action, Applicant amends claims and discusses the claim limitations and the prior arts of record (PARs) and further argues that the PARs do not meet the amended claims limitations (see Applicant’s Remarks).
In response, Examiner notes Applicant arguments/amendments, however as discussed below besides the 103 rejection, the primary PAR (LORD) further discloses that user’s interest, profile, etc., identifies a first topic or item of interest associated with a channel ([0032-0034], [0040-0042], [0103] and [0303-0310), as discussed below with the other PARs. Hence the amended claims do not overcome the PARs. This office action is made Final.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LORD (2017/0085518, note also incorporate by reference SHARMA et al “2014/0108020”) in view of HODER (2016/0301966) and further in view of LEWIS et al (2015/0039685).
	As to claim 1, LORD discloses watermarking and signal recognition for managing and sharing captured content, metadata discovery and related arrangements and further discloses a method comprising:
Identifying, by a processing device (Host System or Service “HS” or WW-Server 106 figs.1-14, [0033-0038]), a first media item associated with a channel of a first user as a reference media item, the channel being hosted on a media platform, wherein identifying the first media item as the reference media item ([0032-0034], [0040-0042], [0103] and [0303-0310), user(s) interest, profile, etc., identifies a first topic or item of interest]), , comprises; determining whether the first media item qualifies as a candidate reference media item based on properties of the first media item and the channel (figs.1+, [0033-0038] and [0043-0047]), note the HS or WW-Server uses extracted information (metadata: watermarks, etc.) associated with the uploads to correlate or aggregate the particular instance of uploaded content with one or more other instances of uploaded content to manage a particular instance of uploaded content, where the uploads includes captured content and metadata associated with the uploads;
              Responsive to determining that the first media item qualifies as a candidate reference media item, analyzing, by the processing device, content of the first media item to determine whether at least a first threshold amount of frames of the first media item does not match with any frame of any previously uploaded media item hosted on the media platform ([0043-0047], [0053-0057] and [0269-076]), note the HS or WW-Server correlate the particular instance of upload content with one or more instances of uploaded content, where an instance is a sequence of determined amount of frames; watermark, fingerprint recognition is triggered to seek classification, computed for the frame are matched with a database of reference fingerprints to find a match, appending and updating the database accordingly 
	LORD classifies tags streams and other media items to determine if content qualities as candidate reference for storage and posting via HS or WW-Server ([0053-0057] and [0255-0256], note also SHARMA, Abstract, [0070-0078] and [0093-0108] not limited), BUT appears silent as to responsive to determining that at least the first threshold amount of frames of the first media item does not match with any frame of any previously uploaded media item hosted on the media platform, selecting the first media item as a reference media item; detecting a subsequently uploaded media item that includes at least a second threshold portion of the reference media item
	However, in the same field of endeavor, HODER discloses identifying reference content that includes third party content, where a reference verification module identifies content items stored in a content repository that includes at least a portion of the content included in a reference content item provided by the entity, classifies the reference item based on percentages of the identified content items that includes each of the claimed portions and further discloses determining that at least the first threshold amount of frames of the first media item does not match with any frame of any previously uploaded media item hosted on the media platform, selecting the first media item as a reference media item; detecting a subsequently uploaded media item that includes at least a second threshold portion of the reference media item (figs.1-5, Abstract, [0004-0005], [0016], [0022-0030], [0036-0038] and [0046]), note the Content Host includes a reference verification module identifies content items stored in a content repository that includes at least a portion of the content included in a reference content item provided by the entity, classifies the reference item based on percentages of the identified content items that includes each of the claimed portions.
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to incorporate the teaching of HODER into the system of LORD to efficiently classify content items based on a specific criteria or specific rule(s).
	LORD as modified by HODER provides a specific user interface (GUI) for presentation and uploading and/or posting content items as discussed above, and further discloses identifying set of similar matched items using threshold(s) ([0053+] and [0025-00208], see LORD]) and further manages various databases and/or profile including updating the database and/or profile to reflect any changes, including filtering based on other attributes of the content to update the database and profile according discarding the oldest ([0043-0047], [0155], [0273-0276], note other content removal discussed in SHERMA [0324-0334]), BUT appear silent as to where the GUI includes a media identifier associated with the subsequently uploaded media item and one or more actions to be initiated by the first user with respect to the subsequently uploaded media item, and further providing GUI media IDs associated with each media in the set of similar matched items.
	However, in the same field of endeavor, LEWIS discloses systems and methods for triggering user notifications of media items, identifying a user of a content sharing platform, determining a plurality of media content items of interest metric exceeding a threshold value, selecting among a plurality of items and notifying the user of the media item and further discloses providing a plurality of items or GUI  and where the GUI includes a media identifier associated with the subsequently uploaded media item and one or more actions to be initiated by the first user with respect to the subsequently uploaded media item and further discloses providing GUI media IDs associated with each media in the set of similar matched items (figs.1-5, Abstract, [0003], [0011-0017] and [0040-0045]), note triggers user notifications of media items, identifies a user of a content sharing platform, determining a plurality of media content items of interest metric exceeding a threshold value, selecting among a plurality of items, with respective ID, and notifying the user of the media item.
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to incorporate the teaching of LEWIS into the system of LORD as modified by HODER to efficiently identify target users and provide notification as to target content items of interest based user(s) interest metric and pre-defined criterion and further provide set of content items with specific IDs for efficient processing for presentation of the respective GUI associated with the set.

	As to claim 3, LORD further discloses wherein determining whether the first media item qualifies as a candidate reference media item comprises determining a qualification score based on the properties of the first media item ([0208], [0268] and [0276-0278], note attributes includes score and weighted estimates); BUT silent as to where the qualification score based on the properties of the first media item and the channel.
	However, LEWIS further discloses where qualification score based on the properties of the first media item and the channel (0011-0012] and [0026-0027]).
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to further incorporate the teachings of LEWIS into the system of LORD as modified, to efficiently rank channels and items to efficiently target specific items and/or channels to the identify target users. 
	As to claim 4, LORD further discloses wherein the properties of the first media item include length of the first media item ([0183-0185]).
	Claims 5-7 are met as previously discussed in claim 1.
	As to claims 8-10, LORD further discloses wherein the one or more actions include sending an electronic notification to a second user that uploaded the subsequently uploaded media item, the electronic notification including an attribute associated with the reference media item to be included with the subsequently uploaded media item, wherein the attribute associated with the reference media item includes at least one of a channel identifier, reference media item identifier, link to the channel, link to the reference media item, reference media item statistics, channel statistics, link to other media items on the channel, or option to subscribe to the channel and wherein the attribute with the subsequently uploaded media item is not removable from the subsequently uploaded media item by the second user ([0010], [0038-0039], [0042-0053] and [0285-0286] and [0302-0303], note also remarks in claim 1 above as to LEWIS), note further that the attributes or metadata provided by the user(s) device may also be used to correlate uploads to an event from several users. 
	As to claims 11-12, the claimed “A system…” is composed of all the structural elements that were discussed with respect to claim 1.
	Claim 14 is met as previously discussed in claim 2.
	Claim 15 is met as previously discussed in claim 1.
	As to claim 16, the claimed “A non-transitory machine-readable medium…” is composed of all the structural elements that were discussed with respect to claim 1.
	Claims 17 is met as previously discussed in claim 1.
	Claim 18 is met as previously discussed in claim 1.
	Claims 19-20 are met as previously discussed in claims 8-10.


Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        



ANNAN Q. SHANG